The death penalty was inflicted upon appellant by the jury under a charge of rape.
Mrs. Howard, the assaulted female, testified upon the trial that she recognized appellant as the assaulting party at her house; that the room was dark when he entered, that he woke her by placing his hand on her, that she turned on the light and that he instantly broke it, showing that the recognition was by the momentary flash of the light. It is also claimed that she got a view of him as he went out of the door. There is evidence of parties who talked with prosecutrix the morning after the rape occurred at night showing that she stated she did not know whether her assailant was a white man or a negro There is evidence not controverted that her hand was cut by a knife. She says this knife was in the hands of her assailant who threatened to kill her if she did not submit to his desires, and in the scuffle her hand was cut. It bled profusely on the bed clothes and on her night gown. Appellant offered evidence to establish an alibi which, if believed by the jury, should have entitled him to an acquittal. There is also a confession introduced having been made to the officers on the day subsequent to the alleged rape. This confession does not come in the best shape, but it is not the purpose here to discuss it. It is fully questionable, if not more than questionable, that this confession was admissible as presented by the bill of exceptions.
There is a bill of exceptions which shows that the bloody clothing were introduced in evidence, the pillow case, sheet, night gown and bed clothes. These clothing were quite bloody. The bill of exceptions is full and sets out all the circumstances, and questions and answers of witnesses and objection of appellant. We are of opinion this testimony was not admissible. It could serve to illustrate no fact connected with the transaction. There is no issue as to the fact that Mrs. Howard had her hand cut and that it bled profusely on the clothing that were admitted in evidence. Appellant did not question that fact but denied his presence. She testified fully and clearly as to the wound and what produced the shedding of blood. Other witnesses testified to the fact that her hand was cut and there was blood on her gown as well as on the bed clothing. The introduction of this evidence could not solve any question before the jury. Its effect was to inflame their minds, and was necessarily prejudicial. It has been held where bloody *Page 303 
clothing illustrate some question in the case or tend to solve it, such evidence is introducible, but where it does not tend to solve any issue in the case it would not be admissible. These lines of distinction are well marked and well known. In support of the proposition that the clothing were not admissible see Cole v. State, 45 Tex.Crim. Rep.; Christian v. State,46 Tex. Crim. 50; Melton v. State, 47 Tex.Crim. Rep.; Crenshaw v. State, 48 Tex.Crim. Rep.; Lucas v. State,50 Tex. Crim. 220; Williams v. State, 61 Tex. Crim. 356; Lacoume v. State, 65 Tex.Crim. Rep.; Corley v. State, 69 Tex.Crim. Rep.; Gillespie v. State, 80 Tex. Crim. 432; Huey v. State, 81 Tex.Crim. Rep.; White v. State 83 Tex.Crim. Rep.. This negro received at the hands of the jury the death penalty. What effect these bloody clothing may have had upon the minds of the jury, to say the least of it, was not beneficial to his case in the minds of the jury. The exhibition of those bloody clothing may have had and doubtless did have a prejudicial effect against defendant. This was a case of rape by a negro upon a white woman, and it is well known as current history the prejudices that are engendered among our race of people against this character of case, especially when the accused is a negro and the woman is white. This may have induced the jury to assess the extreme penalty, especially in view of such facts as have been already stated.
For the reasons indicated the judgment will be reversed and the cause remanded.
Reversed and remanded.
                          ON REHEARING.                       December 16, 1920.